Case: 22-30132         Document: 00516574568           Page: 1      Date Filed: 12/12/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                                United States Court of Appeals
                                                                                         Fifth Circuit

                                                                                       FILED
                                                                               December 12, 2022
                                        No. 22-30132                              Lyle W. Cayce
                                                                                       Clerk

   Anthony J. Stewart; Diane Raley; Tomika Jordan;
   Sheena Altine; Tyelga J. Kearney; Et al,

                                                                  Plaintiffs—Appellees,

                                            versus

   Entergy Corporation; Entergy New Orleans, L.L.C.;
   Entergy Louisiana, L.L.C.,

                                                              Defendants—Appellants.


                      Appeal from the United States District Court
                         for the Eastern District of Louisiana
                               USDC No. 2:21-CV-1834


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Per Curiam:*
          This case presents a second appeal (this time under 28 U.S.C. § 1291)
   from the same district court decision remanding the case to the Louisiana
   state court. In Stewart v. Entergy Corp., 35 F.4th 930, 931 (5th Cir. 2022) (per
   curiam) (“Stewart I”), the Defendants-Appellants in this case (“Entergy”)
   appealed the district court’s remand order under 28 U.S.C. § 1453(c)(1),


          *
              This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-30132      Document: 00516574568           Page: 2    Date Filed: 12/12/2022




                                     No. 22-30132


   regarding the Class Action Fairness Act (“CAFA”). We need not repeat the
   facts set out in that opinion; suffice it to say that the Plaintiffs in this case
   brought a class action against Entergy based upon alleged negligence and
   other breaches that caused extensive power outages following Hurricane Ida
   in southeast Louisiana in 2021. The district court concluded that CAFA
   jurisdiction did not apply and also rejected the other allegations of federal
   question and bankruptcy jurisdiction.
          In Stewart I, which addressed the CAFA jurisdiction issues, we
   concluded that CAFA did not provide jurisdiction because the statute’s local
   controversy and home state exceptions applied. 35 F.4th at 932–34. We also
   rejected the notion that our ability to address CAFA jurisdiction gave us
   jurisdiction to decide whether the district court properly remanded the case
   under federal question and bankruptcy arguments. Id. at 934–36; see 28
   U.S.C. § 1447(d) (denying appellate jurisdiction over most appeals of
   jurisdictional remands). Following that decision, the Plaintiffs filed a motion
   to dismiss this appeal for lack of jurisdiction, which the motions panel carried
   with the case. Based upon the decision in Stewart I and the lack of any
   exception to Section 1447(d) applying in this appeal, we conclude that the
   motion to dismiss should be granted.
          Accordingly, we DISMISS this appeal for lack of jurisdiction.




                                           2